USDC IN/ND case 3:19-cv-00649-JD-MGG document 17 filed 05/14/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DARYL KEITH BURNETT, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-649-JD-MGG

 RICHARD BROWN, et al.,

               Defendants.

                                 OPINION AND ORDER

       Daryl Keith Burnett, Jr., a prisoner without a lawyer, filed a complaint (ECF 1) in

the Southern District of Indiana naming eight defendants and complaining about

actions taking place at both the Indiana State Prison and Wabash Valley Correctional

Facility. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       On August 8, 2017, Burnett was charged with possessing a deadly weapon in

violation of IDOC offense A-106 in case number ISP 17-08-0282. (ECF 1-1 at 1.) Burnett

requested that evidence be considered that would have proved his innocence; namely,

video evidence and witness statements. (ECF 1-3 at 1.) On August 14, 2017, Lieutenant
USDC IN/ND case 3:19-cv-00649-JD-MGG document 17 filed 05/14/20 page 2 of 4


Kristine St. Martin, a disciplinary hearing officer, found Burnett guilty of the charge but

did not let him present the evidence he requested. (ECF 1-2 at 1.) He was sanctioned

with a ninety-day loss of earned credit time and a demotion in credit class. (Id.) On

September 1, 2017, Burnett unsuccessfully appealed that finding to Warden Richard

Brown. (ECF 1-4 at 1; 1-5 at 1 at 1.) He also appealed to Appeal Review Officer J. Lyttle.

(ECF 1-6 at 1.) That appeal was denied on December 14, 2017. (Id.) Nonetheless, on

October 5, 2018, the charge was dismissed, his lost earned credit time was returned to

him, and the matter was expunged from his record. (ECF 1-7 at 1.) All lost credit time

was restored. (Id.)

       In his complaint, Burnett asserts a Fourteenth Amendment claim against the

defendants for violating his right to procedural due process regarding his disciplinary

hearing. (ECF 1 at 4-5.) “Prison disciplinary proceedings are not part of a criminal

prosecution, and the full panoply of rights due a defendant in such proceedings does

not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Nevertheless, “the inmate facing

disciplinary proceedings should be allowed to call witnesses and present documentary

evidence in his defense when permitting him to do so will not be unduly hazardous to

institutional safety or correctional goals.” Id. at 566. The complaint plausibly suggests

that Lieutenant St. Martin denied Burnett his right to present evidence at the

disciplinary hearing and that Warden Brown and Appeal Review Officer Lyttle

condoned this procedural violation. Therefore, Burnett may proceed against them.

       Burnett has also named Sergeant A. Lee, Officer M. Tustison, Captain Dykstra,

Intelligence Officer Willie Parnell, and Officer A. Everly as defendants in his complaint.


                                             2
USDC IN/ND case 3:19-cv-00649-JD-MGG document 17 filed 05/14/20 page 3 of 4


However there is no indication from the complaint that these defendants played a role

in preventing Burnett from presenting evidence or were otherwise involved in violating

Burnett’s due process rights. Therefore, Burnett will not be permitted to proceed against

these defendants.

       For these reasons, the court:

       (1) GRANTS Daryl Keith Burnett, Jr., leave to proceed on a Fourteenth

Amendment claim for money damages against Lieutenant Kristine St. Martin, Warden

Richard Brown, and Appeal Review Officer J. Lyttle for violating his right to procedural

due process by preventing him from presenting evidence at the disciplinary hearing on

August 14, 2017;

       (2) DISMISSES all other claims;

       (3) DISMISSES Sergeant A. Lee, Officer M. Tustison, Captain Dykstra,

Intelligence Officer Willie Parnell, and Officer A. Everly;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Lieutenant Kristine St. Martin,

Warden Richard Brown, and Appeal Review Officer J. Lyttle at the Indiana Department

of Correction with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C.

§ 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant

that does not waive service, if it has such information; and


                                             3
USDC IN/ND case 3:19-cv-00649-JD-MGG document 17 filed 05/14/20 page 4 of 4


         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Lieutenant Kristine St.

Martin, Warden Richard Brown, and Appeal Review Officer J. Lyttle respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on May 14, 2020

                                                     /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
